Beck, P. J.
(After stating the foregoing facts.) The court properly overruled the demurrer. Under the deed from Wright and Stanley, which appears in the statement of facts, a charitable trust was created. The land in question was conveyed “to the trustees of the Centerville schoolhouse.” The deed is very informal and no trustees are named, but under the provisions of the deed the trustees are to have and hold said premises, they and their successors in office, and the land is to be kept and used for school purposes. The fact that no trustees were named in the deed and no provision was there made for the appointment of trustees or for their successors will not defeat the evident purpose of the grantors. “A trust shall never fail for the want of a trustee.” Civil Code, § 3781. The superior court has full power over trusts for educational purposes, and may fill vacancies in the trusteeship, where no provision has been made therefor either by grant or by legislative act. Thompson v. Hale, 123 Ga. 305 (51 S. E. 383). In a case like this, a court of equity has jurisdiction to carry into effect the charitable gift of the grantors according to their intention expressed in the deed of trust. Beall v. Fox, 4 Ga. 404. A gift like that made by the deed under consideration is for a public charitable purpose, and courts of equity in this State can sustain such conveyance .even where the objects of the charity are uncertain and indefinite. Courts of equity look with special favor upon such trusts. Beckwith v. St. Philip’s Parish, 69 Ga. 564. No trustees having been named in this deed, though a long interval of time has elapsed since the creation of the trust, a court of equity, upon the petition of those interested in maintaining the school, will name the trustees. One of the petitioners in this case was a patron of the school, as he was sending his brother’s son to the school and paying his tuition. Others of the plaintiffs had been patrons, and others were interested because they desired to keep up the school for those living in their neighborhood, and for their tenants and their neighbors. The defendants in the ease, who had acted as trustees for the Centerville school, had no doubt in good faith acted from the best of motives and probably for the good of the community; but they had no title to this property. Nor did the board of education of Laurens County *216have title to it. And the consolidation of the district in which Centerville school was located with another school district did not have the effect of investing the county board of education with the title to the property or with the right to sell the same. In section 1484 of the Civil Code it is declared that the county boards of education “are invested with the title, care, and custody of all schoolhouses or other property belonging to the subdistricts now or hereafter defined, with power to control the same in such manner as they think will best subserve the interests of common schools; and when, in the opinion of the board, any schoolhouse-site has become unnecessary or inconvenient, they may sell the same in the name of the county board of education, such conveyance to be executed by the president or secretary of said board, according to the order of the board.” This section, however, confers no authority upon the board of education of the county to control or to sell and dispose of the land in question, which was given by private parties for a specific purpose. Moreover, we do not think that the doctrine of cy pres can be so extended as to allow the trustees, who have no title to this property, to sell the same or cut down the timber on the same for the purpose of building up an entirely different institution in an entirely different neighborhood.

Judgment affirmed.


All the Justices concur.